[a2018ltippsuryanoviatt001.jpg]
95724938.3 0059466-00001 PROFIRE ENERGY, INC. 2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT This RESTRICTED STOCK UNIT AWARD AGREEMENT
Agreement made this 2nd day of March, 2018 Effective Date Profire Energy, Inc.,
Company Participant used herein but not defined herein shall have the meanings
given to them in the Profire Energy, Inc. 2014 Equity Plan 1. Award. The Company
hereby grants to Participant a restricted stock unit award (the Award to 70,4231
Shares share, of the Company according to the terms and conditions set forth
herein and in the Plan. Unit vesting requirements of this Agreement and the
terms of the Plan. The Units are granted under Section 6(c) of the Plan. A copy
of the Plan will be furnished upon request of Participant. 2. Performance
Metrics and Vesting. (a) Except as otherwise provided in this Agreement, the
number of Units granted under this Award that actually vest will be vested on
the date (the Vesting Date Committee certifies that the Company has achieved the
following performance metrics (each a Performance Metric Performance Metric
Weight Target Above Target Outstanding Three Year Average Revenue Growth Rate
33% 25% 30% 35% Operating Income as a Percentage of Revenue (Three Year Target)
33% 15% 20% 25% Return on Invested Capital (Three Year Target) 33% 20% 30% 42%
(b) Performance Period 1, 2018 and terminate on December 31, 2020. The Committee
shall certify whether the Company has achieved the Performance Metrics as soon
as administratively feasible following the end of the Performance Period, but in
no event later than 90 days following the end of the Performance Period. The
Committee, in its sole discretion, shall have the right to determine how the
Performance Metrics are defined and whether they have been achieved. (c) The
vesting of the Award will be weighted 33% for each of the three Performance
Metrics. Separately from the other Performance Metrics, each Performance Metric
will 1



--------------------------------------------------------------------------------



 
[a2018ltippsuryanoviatt002.jpg]
determine the vesting for 23,4742 Units subject to this Award. The number of
Units that will vest for each Performance Metric on the Vesting Date shall be
determined as follows: (i) if the 50% of the Units relating to such Performance
M for such Performance Metric is achieved, 75% of the Units relating to such
Performance Metric the Units relating to such Performance Metric will vest. 3.
Restrictions on Transfer. Until the Units vest pursuant to Section 2 hereof or
unless the Committee determines otherwise, none of the Units may be transferred
other than by will or by the laws of descent and distribution and no Units may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate. The Committee may establish
procedures as it deems appropriate for Participant to designate a person or
persons, as beneficiary or beneficiaries, to exercise the rights of Participant
and receive any property 4. Forfeiture. Except as otherwise determined by the
Committee, termination of providing service as an Eligible Person for the
Company or any Affiliate Service ee) prior to vesting of the Units pursuant to
Section 2 hereof, all unvested Units held by such Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may waive in whole or in part any or all remaining restrictions with
respect to the unvested Units. Upon forfeiture, Participant will no longer have
any rights relating to the unvested Units. 5. Miscellaneous (a) Issuance of
Shares. As soon as administratively practicable following the Vesting Date, and
later than 60 days following the Vesting Date), the Company shall cause to be
issued and delivered to Participant a certificate or certificates evidencing
Shares registered in the name of Participant (or applicable representative,
beneficiary or heir). The number of Shares issued shall equal the number of
Units vested, reduced as necessary to cover applicable withholding obligations
in accordance with Section 5(c) hereof. If it is administratively impracticable
to issue Shares within the time frame described above because issuances of
Shares are prohibited or restricted pursuant to the policies of the Company that
are reasonably designed to ensure compliance with applicable securities laws or
stock exchange rules, then such issuance shall be delayed until such
prohibitions or restrictions lapse. (b) No Rights as Shareholder. Units are not
actual Shares, but rather, represent a right to receive Shares according to the
terms and conditions set forth herein and the terms of the Plan. 2 Insert a
number equal to 33% of the Award Shares.



--------------------------------------------------------------------------------



 
[a2018ltippsuryanoviatt003.jpg]
Accordingly, the issuance of a Unit shall not entitle Participant to any of the
rights or benefits generally accorded to shareholders unless and until a Share
is actually issued under Section 5(a) hereof. (c) Taxes. Participant hereby
agrees to make adequate provision for any sums required to satisfy the
applicable federal, state, local or foreign employment, social insurance,
payroll, Withholding Obligations connection with this Agreement. The Company may
establish procedures to ensure satisfaction of all applicable Withholding
Obligations arising in connection with this Agreement, including any means
permitted in Section 8 of the Plan. Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by (1) withholding a portion of the Shares
otherwise to be issued in payment of the Units having a value equal to the
amount of Withholding Obligations in accordance with such rules as the Company
may from time to time establish; provided, however, that the amount of the
Shares so withheld shall not exceed the amount necessary to satisfy the required
Withholding Obligations using applicable minimum statutory withholding rates;
(2) withholding from the wages and other cash compensation payable to
Participant or by causing Participant to tender a brokerage firm determined
acceptable to the Company for such purpose) a portion of the Shares issued in
payment of the Units as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the Withholding Obligations; provided,
however, that if Participant is a Section 16 officer of the Company under the
Exchange Act, then the Committee shall establish the method of withholding from
the above alternatives and, if the Committee does not exercise its discretion
prior to the withholding event, then Participant shall be entitled to elect the
method of withholding from the alternatives above. Participant shall be
responsible for all brokerage fees and other costs of sale, and Participant
further agrees to indemnify and hold the Company harmless from any losses,
costs, damages or expenses relating to any such sale. The obligations in
connection with the Withholding Obligations described in this paragraph. (d)
Plan Provisions Control. This Award is subject to the terms and conditions of
the Plan, but the terms of the Plan shall not be considered an enlargement of
any benefits under this Agreement. In addition, this Award is subject to the
rules and regulations promulgated pursuant to the Plan, now or hereafter in
effect. A copy of the Plan will be furnished upon request of Participant. In the
event that any provision of the Agreement conflicts with or is inconsistent in
any respect with the terms of the Plan, the terms of the Plan shall control.
This Agreement (and any addendum hereto) and the Plan together constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof. (e) No Right to Employment. The issuance of the Award shall not be
construed as giving Participant the right to be retained in the employ, or as
giving a director of the Company or an Affiliate the right to continue as a
director of the Company or an Affiliate, nor will it affect in any way the right
of the Company or an Affiliate to terminate such employment or position at any
time, with or without cause. In addition, the Company or an Affiliate may at any
time dismiss Participant from employment, or terminate the term of a director of
the Company or an Affiliate, free from any liability or any claim under the Plan
or the Agreement. Nothing in the Agreement shall confer on any person any legal
or equitable right against the Company or any



--------------------------------------------------------------------------------



 
[a2018ltippsuryanoviatt004.jpg]
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. The Award granted hereunder shall
not form any part of the wages or salary of Participant for purposes of
severance pay or termination indemnities, irrespective of the reason for
termination of employment. Under no circumstances shall any person ceasing to be
an employee of the Company or any Affiliate be entitled to any compensation for
any loss of any right or benefit under the Agreement or Plan which such employee
might otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Participant shall
be deemed to have accepted all the conditions of the Plan and the Agreement and
the terms and conditions of any rules and regulations adopted by the Committee
(as defined in the Plan) and shall be fully bound thereby. (f) Governing Law.
The validity, construction and effect of the Plan and the Agreement, and any
rules and regulations relating to the Plan and the Agreement, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Nevada. (g) Severability. If any provision of the Agreement is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Agreement under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of the Agreement shall remain
in full force and effect. (h) No Trust or Fund Created. Neither the Plan nor the
Agreement shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and
Participant or any other person. (i) Section 409A Provisions. The payment of
Shares under this Agreement are intended to be exempt from the application of
section 409A of the Internal Revenue Code, as Section 409A he short-term
deferral exemption set forth in Treasury Regulation §1.409A-1(b)(4).
Notwithstanding anything in the Plan or this Agreement to the cipant under
section 409A of the Internal Revenue Code, as amended Section 409A on payable or
distributable to Participant by reason of such circumstance unless the Committee
determines in good faith that (i) the circumstances giving rise to such
disability or separation from service meet the definition of disability, or
separation from service, as the case may be, in Section 409A(a)(2)(A) of the
Code and applicable final regulations, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A by
reason of the short-term deferral exemption or otherwise (including, but not
limited to, a payment made pursuant to an involuntary separation arrangement
that is exempt from Section 409A under the - would be made to a Participant who
is a specified employee (as determined by the Committee in



--------------------------------------------------------------------------------



 
[a2018ltippsuryanoviatt005.jpg]
good faith) on account of separation from service may not be made before the
date which is six Section 409A by reason of the short term deferral exemption or
otherwise. (j) Headings. Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof. (k) Securities
Matters. The Company shall not be required, and shall not have any liability for
failure, to deliver Shares until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied. (l) Consultation with Professional Tax and Investment Advisors.
Participant acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. Participant further acknowledges that Participant is
relying respect to any and all such matters (and is not relying, in any manner,
on the Company or any of its employees or representatives). Finally, Participant
understands and agrees that any and all tax consequences resulting from the
Award and its grant, exercise, vesting or any payment with respect thereto, and
the sale or other taxable disposition of the Shares acquired pursuant to the
Plan, is solely and exclusively the responsibility of Participant without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse Participant for such taxes or other items.
[Signature page follows]



--------------------------------------------------------------------------------



 
[a2018ltippsuryanoviatt006.jpg]
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the Effective Date. PROFIRE ENERGY, INC. By: Name: Brenton W. Hatch Title:
Chief Executive Officer PARTICIPANT: Ryan W. Oviatt



--------------------------------------------------------------------------------



 